UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
CARMEN   APPLEWHITE                  AND        JAMILLAH
SALAHUDDIN,

                                  Plaintiffs,
                                                                   COMPLAINT
                -against-
                                                                   ECF CASE
NEW YORK CITY DEPARTMENT OF EDUCATION;
RICHARD CARRANZA, FORMER CHANCELLOR
OF NYCDOE; KRISTINA BEECHER, PRINCIPAL                             21 Civ. ___ ( ).
OF PS 3 WITHIN DISTRICT 13; THOMAS
MCBRYDE, SUPERINTENDENT OF DISTRICT 19;                            JURY TRIAL DEMANDED
RONALD JAMES, PRINCIPAL OF PS 202 IN
DISTRICT 19; TIFFANY RICHARDS, ASSISTANT
PRINCIPAL OF PS 202 IN DISTRICT 19;

                                  Defendants.


        Plaintiffs CARMEN APPLEWHITE and JAMILLAH SALAHUDDIN, by their attorneys,

GLASS HARLOW & HOGROGIAN LLP, as and for their joint Complaint against Defendants,

respectfully allege as follows:


                                    PRELIMINARY STATEMENT

                1.       Plaintiffs jointly bring this action seeking monetary and equitable relief based

        upon Defendants’ violations of their rights under 42 U.S.C. Section 1983 under the First

        Amendment, Title VII (based on religion), the Americans with Disabilities Act (ADA), the

        Rehabilitation Act, New York State Civil Service Law Section 75-b, and state and city

        discrimination and antiretaliation laws.

                2.       Plaintiffs seek economic, compensatory damages, and punitive damages to the

        extent allowable by law, and other appropriate legal and equitable relief pursuant to federal, state,

        and city law.




                                                                                                            1
                             JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 1331 as this matter involves federal questions.

        4.       This action’s venue properly lies in the United States District Court for the Eastern

District of New York, pursuant to 28 U.S.C. § 1391, because Plaintiffs are employed as teachers

for the NYCDOE in Brooklyn, New York.

        5.       This Court has the authority to issue declaratory relief pursuant to 28 U.S.C. §§

2201 and 2202.

        6.       This Court has supplemental jurisdiction over Plaintiffs’ state and city law claims

under 28 U.S.C. § 1367(a).

                                        PARTIES

        7.       Plaintiff Applewhite is a resident of the County of Kings and the State of New

York.

        8.       Plaintiff Salahuddin is a resident of the County of Kings and the State of New

York.

        9.       At all times relevant herein, Plaintiffs were “public employees” of Defendant New

York City Department of Education (NYCDOE) within the meaning of New York State Civil

Service Law § 75-b(1)(b).

        10.      At all times relevant herein, Defendant Kristina Beecher is the principal for PS 3

within District 13 in Brooklyn. She is sued in both her official and individual capacity.

        11.      At all times relevant herein, Defendant Thomas McBryde is the Community

School District Superintendent within District 19 in Brooklyn. He is sued in both his official and

individual capacity.

        12.      At all times relevant herein, Defendant Ronald James is the principal of PS 202

within District 19 in Brooklyn. He is sued in both his official and individual capacity.




                                                                                                     2
        13.     At all times relevant herein, Defendant Tiffany Richards is an Assistant Principal

of PS 202 within District 19 in Brooklyn. She is sued in both her official and individual capacity.



                              STATEMENT OF FACTS

                              CARMEN APPLEWHITE

        14.     Plaintiff Dr. Carmen Applewhite is currently employed at P.S. 3, The Bedford

Village School, located in District 13 of Brooklyn. She has been employed by the New York City

Board of Education, now referred to as New York City Department of Education (“NYCDOE”)

since 1998 as a special education teacher. Dr. Applewhite began her teaching career at PS 243 in

the Chancellor’s District 85 as a provisionally certified teacher. In the fall of 1999, she was

reassigned to MS 143 in District 16 where she also became an elected union representative. Dr.

Applewhite was subsequently transferred to PS 304 in District 16 of Brooklyn where she served

in the capacity of a Resource Room Teacher and UFT Chapter Leader from 2000-2008. In

September 2008, Dr. Applewhite was placed in the Absent Teacher Reserve (ATR) pool after she

was removed from her teaching position as a SETSS Teacher, excessed from PS 304, and received

an Unsatisfactory annual rating in retaliation for advocating for the rights of special education

students. Dr. Applewhite then was voluntarily transferred to PS 3 in District 13 to escape further

maltreatment from District 16 school administrators.

        15.     In the 2009-2010 school year, Dr. Applewhite organized and co-founded the

Coalition for Public Education, a community grassroots organization of NYCDOE employees and

members of other organized labor unions to advocate against Mayoral control of the school system

and maltreatment of NYCDOE employees by school administrators. Dr. Applewhite was very

visible publicly criticizing NYCDOE policies and practices that violated the rights of parents,

teachers and students. Based on her public statements, Dr. Applewhite was interviewed by many

prominent news outlets and featured in many articles from 2008 until the present.




                                                                                                  3
        16.     Dr. Applewhite was elected a UFT chapter leader at PS 143 in District 16 in the

1999-2000 school year. She also was elected UFT Chapter Leader at PS 304 and served from

2000-2008. Then, in October 2008, she was reassigned to District 13 and placed in a permanent

position at PS 3. In the course of two years at the school, she was nominated and elected by her

peers to serve as a UFT Chapter Leader in District 13 for three consecutive terms.

        17.     Dr. Applewhite continued to successfully serve as a UFT chapter leader since the

1999 school year, advocating for teacher rights to a safe and healthy work environment and student

rights to receive a free appropriate education under the provisions set forth in New York State

Education Law and federal statutes for students with special needs. Dr. Applewhite’s dedicated

service as a union representative and her full immersion in employee advocacy over the years has

caused her to be retaliated against by school district officials and school level administrators at

various schools throughout her career. She has a proven city-wide track record of successfully

advocating for teachers, parents and students in her capacity as a UFT Chapter Leader from 1999

until May 2019. She is the recipient of the UFT Trachtenberg Award for UFT chapter leader

community activism in 2008 and served as a Unity caucus Delegate to the former UFT President

and current AFT President Randi Weingarten.

        18.     Dr. Applewhite received an unwarranted Ineffective annual rating for the 2007-

2008 school year within District 16, which she successfully overturned in Court through an Article

78 proceeding. Dr. Applewhite voluntarily transferred to District 13 in October 2008 as an ATR

special education teacher. She received the reassignment to PS 3 after contacting the Director of

Human Resources Mr. Bernard Palmer. Dr. Applewhite was forced to request a transfer from her

district to escape continued harassment, maltreatment, and denial of her due process rights by not

being hired for other positions within District 16.

        19.     Dr. Applewhite received Satisfactory and Effective ratings every year from the

2009-2010 school year until June 2017, when she was falsely given an Ineffective rating for the




                                                                                                  4
2017-2018 school year. She was elected UFT Chapter Leader in the 2009-2010 school year and

served as an elected union official in PS 3 until May 2019, at which point the UFT removed her

as a chapter leader after she reported the UFT District Representative Mary Wade for misconduct

and misrepresentation. Dr. Applewhite made several complaints regarding the misconduct of UFT

District Representative Wade between 2012-2019 school terms for violating her due process rights

as a UFT official, and as a member of the UFT.

        20.       Beginning in the 2014-2015 school year, Dr. Applewhite was targeted by PS 3

Principal Kristina Beecher because she was engaging in protected activity when representing staff

members in her official capacity as UFT Chapter Leader. For instance, Dr. Applewhite reported

contractual violations and health and safety concerns to union officials, such as UFT President

Michael Mulgrew and New York City Department of Education Chancellor Carmen Farina and

her predecessor Chancellor Dennis Walcott, as well as the District 13 Superintendent. During the

course of the 2014-2015 school year, Principal Beecher started to harass Dr. Applewhite due to

her status as a UFT chapter leader by, inter alia, switching students in her class, trying to excess

her from the building, not giving her curriculum materials, and giving her poorly rated

observations. Dr. Applewhite still was rated Effective overall for that year.

        21.       In the 2015-2016 school year, Dr. Applewhite started to file APPR grievances

challenging observation reports issued to her. She filed special education complaints with the

UFT, and went on several radio stations and cable networks about corruption in the school system

as well as at her school and other schools city-wide. She was rated Effective overall for the 2015-

16 school year.

                                 2016-2017 School Year

        22.       In the 2016-2017 school year, Principal Beecher assigned students to Dr.

Applewhite’s 2nd, 3rd and 4th grade special education bridge class, who were extremely disruptive

to her class. She filed APPR grievances for herself and others at the school. Dr. Applewhite won




                                                                                                   5
at least three APPR arbitrations against Principal Beecher regarding wrongly rated observations

through the UFT grievance process, in which Principal Beecher was ordered to change ratings

given on individual observations. This decision was ordered by arbitrators for the observations to

be removed from Dr. Applewhite’s file; however, Principal Beecher failed or refused to remove

these observations from her file.

        23.     On March 15, 2017, Dr. Applewhite filed an Article 23 special harassment

complaint with the UFT and the DOE, as well as a special education complaint advocating for the

special education students enrolled in her class with the DOE. The DOE office of labor relations

representative eventually ruled in favor of DOE on the special harassment complaint, discounting

misconduct of Principal Beecher which Dr. Applewhite reported in her complaint as the basis of

harassment, and the UFT failed to appeal it further.

                                    2017-2018 School Year

        24.     In the 2017-2018 school year, Dr. Applewhite appeared several times on public

radio advocating for special education students and being critical of the NYCDOE, including on

the radio stations WBLS and WLIB. She filed numerous grievances during the 2017-2018 school

year that addressed the mismanagement of funding for school supplies and lack of services being

provided for students with special needs.

        25.     Specifically, on November 22, 2017, Dr. Applewhite filed a grievance for the

teachers in her school in her capacity as a UFT Chapter Leader, regarding Principal Beecher

mandating lesson plan format and a lack of instructional material for teachers. In retaliation for

Dr. Applewhite filing this grievance, Principal Beecher observed Dr. Applewhite on November

29, 2017, and gave her Ineffective ratings on all components of the observation report given to her

in January 2018.

        26.     On April 16, 2018, Principal Beecher was ordered by an Arbitrator to remove a

derogatory observation dated October 24, 2017, from Dr. Applewhite’s Advance Rating file, in




                                                                                                  6
which she was rated Ineffective based on Principal Beecher’s observation of a Paraprofessional in

her class.

        27.      On April 17, 2018, Dr. Applewhite filed a formal Article 23 complaint for

harassment and hostile work environment with the UFT and the NYCDOE Office of Labor

Relations.

        28.      On May 30, 2018, Principal Beecher gave Dr. Applewhite a negative rating and

rated her ineffective in all components of an observation report she received on June 21, 2018,

after Dr. Applewhite won an arbitration ruling against Principal Beecher to have another

observation thrown out for procedural violations.

        29.      On May 14, 2018, Dr. Applewhite was interviewed by the Special Commissioner

of Investigation regarding the allegations that were filed against Principal Beecher in regard to her

violation of City and State statutes for not reporting incidents in the school that were a safety

threat to children.

        30.      On June 11, 2018, Dr. Applewhite filed a grievance with the District

Superintendent regarding reorganization in which Principal Beecher refused to give her a program

preference for the upcoming 2018-19 school year. After Dr. Applewhite contacted her

Superintendent about the denial of preference reorganization grievance, Principal Beecher went

into the Advance rating system and changed the rating on all components for her May 30, 2018

observation from Effective to Ineffective overall on a report dated June 21, 2018, after previously

telling Dr. Applewhite verbally that the observation was Effective.

        31.      On June 19, 2018, Principal Beecher held a meeting with Dr. Applewhite and

UFT District Representative Mary Wade and reiterated her refusal to give her requested grade

level program preference for the September 2018-June 2019 school term, and previously publicly

humiliated her in front of teachers with less seniority by informing her she was not going to give

Dr. Applewhite any of the choices because, according to Principal Beecher, Dr. Applewhite cannot




                                                                                                    7
move her students. Dr. Applewhite filed a formal grievance with the Superintendent's office about

this denial of her preference.

        32.      On June 25, 2018, Dr. Applewhite received an Ineffective annual rating from

Principal Beecher for the 2017-18 school year. This rating was based on three false observation

reports subsequently removed by arbitrators in APPR arbitrations, and this poor rating was in

retaliation for these APPR appeals, NYSED complaints, and the newspaper articles she filed

against Principal Beecher. Dr. Applewhite also filed numerous grievances for other teachers in the

2017-2018 school year.

        33.      On June 26, 2018, the last day of the 2017-2018 school year, Principal Beecher

gave Dr. Applewhite a series of disciplinary letters. In the first letter dated June 25, 2018, Dr.

Applewhite was informed that she would be docked pay because she was late to work on May 14,

2018, even though she had sufficient time in her cumulative absence reserve (C.A.R.) Bank. The

second letter, dated June 26, 2018, referenced a meeting on May 16, 2018 with Principal Beecher

and UFT District Representative Mary Wade, in which Principal Beecher tried to censor Dr.

Applewhite from performing her duties as a UFT Chapter Leader. Principal Beecher questioned

her about a confidential conversation she had with a member related to the teacher’s program

preference. Principal Beecher threatened Dr. Applewhite and told her not to talk to staff members

about member contractual concerns without consulting Principal Beecher first. This was a

violation of Article 2, 20, 21 and 22 of the UFT-DOE contract and can be construed as an act of

intimidation and retaliation because Dr. Applewhite was conferring with the member in a protected

activity based on her position as the elected UFT Chapter Leader. Principal Beecher gave Dr.

Applewhite a third letter, dated June 25, 2018, denying two grievances she filed in relation to her

program preference for the upcoming school year 2018-2019.




                                                                                                  8
                                 2018-2019 School Year

        34.     On September 18, 2018, Dr. Applewhite sent a letter to then DOE Chancellor

Carranza informing him of the hostile work environment and asking for him to intervene and

provide her with relief from the abusive behavior of Principal Beecher.

        35.     In September 2018, Dr. Applewhite filed an online NYSED complaint against

Principal Beecher about special education abuses.

        36.     On November 2, 2018, Dr. Applewhite contacted the New York City Office of

the Special Commissioner of Investigations (SCI) to report that she had received an adverse

personnel rating for reporting the misconduct of Principal Beecher, and was seeking

Whistleblower Protection under New York City Administrative Code 12-113 known as the

Whistleblower law. Dr. Applewhite also contacted several regulatory agencies for the City of

New York, including Letitia James, NYC Public Advocate; Mark Treyger, City Council Education

Chair; Richard Condon, SCI Commissioner; the New York State Commissioner of Education; and

Scott Stringer, New York City Comptroller, to report the misconduct.

        37.     On November 14, 2018, during a Parent Teacher Conference, Dr. Applewhite

advised a parent of her rights to a free and appropriate education for her child after the parent

complained to her that she was never informed that her daughter was placed in a 12:1:1 class. On

November 16, 2018, in an act of intimidation and retaliation for informing the parent of her rights,

Principal Beecher summoned Dr. Applewhite to her office with the Individualized Education

Program (“IEP”) Teacher present to inform Dr. Applewhite that she did not know how to read an

IEP. The following day, on November 20, 2018, upon Dr. Applewhite’s arrival at work, she was

verbally assaulted in the hallway by a Paraprofessional with pledged allegiance to Principal

Beecher. The paraprofessional attempted to make a scene to humiliate her. Principal Beecher sat

in earshot of the onslaught against Dr. Applewhite and did nothing to intervene or stop the

paraprofessional’s tirade.




                                                                                                   9
        38.       On November 16, 2018, Dr. Applewhite appeared in an article in the New York

Chief Leader newspaper and discussed what was happening to her in the school and how she was

being retaliated against. Dr. Applewhite publicly spoke about her rating and how the Danielson

Rubric and NYS Teacher evaluation system was being used as a tool to harass teachers and make

them fearful of losing their careers and livelihood. During the interview, Dr. Applewhite also

produced outdated instructional books, materials, and computers being given to her by her school

administration, proving that claims filed in her grievances were legitimate. In the Chief-Leader

newspaper article, Dr. Applewhite stated that she was being harassed based on her position of UFT

Chapter leader and that the harassment escalated because she was reelected by her peers to serve

for a subsequent term.

        39.       On November 18, 2018, Dr. Applewhite was a guest speaker on a popular radio

show that aired nationwide, overseas, and within the tri-state area in which she continued to speak

out against being marginalized, harassed, and subjected to a hostile work environment at the

DOE.

        40.       On November 19, 2018, during a staff meeting for Professional Staff

Development, Principal Beecher berated Dr. Applewhite publicly because she informed Principal

Beecher that she was violating the contractual rights of teachers by keeping them past 4 p.m. during

the school day.

        41.       On November 21, 2018, Dr. Applewhite went to an arbitration hearing for the first

APPR grievance challenging an October 2017 observation, in which Principal Beecher had to

attend. In retaliation, on November 26, 2018, Dr. Applewhite received a 48-hour disciplinary

notice summoning her to a meeting with Principal Beecher. On November 27, 2018 during the

meeting, Principal Beecher informed Dr. Applewhite that on December 4, 2018, her entire class

was going to be reconfigured, resulting in her program assignment and student population being

changed for the 2018-2019 school year.




                                                                                                  10
        42.       The multi-aged student population being assigned to the class had severe

behavioral challenges and were considered by school administration to be the lowest performing

students in tested grades. The students in questions had severe cognitive delays that would result

in low test scores. The illegal reorganization of Dr. Applewhite’s class was an arbitrary, capricious,

and deliberate act of retaliation. Principal Beecher had full knowledge that such a reorganization

would negatively impact Dr. Applewhite’s rating since it was being implemented two weeks

before state exams were going to be administered. Principal Beecher also had knowledge that Dr.

Applewhite was being observed by a state peer evaluator for Grade 2. Based on the fraudulent

misrepresentation of the class configuration, Dr. Applewhite suffered a negative rating by the

State’s Peer Evaluator, who proceeded to rate her on components that had no relevance to the

original Ineffective rating issued by Principal Beecher.

        43.       On November 27, 2018, Dr. Applewhite won an Arbitration ruling stating that

Principal Beecher had to remove her observation dated May 30, 2018 from the advance rating

system after Principal Beecher had refused to remove it.

        44.       Dr. Applewhite filed an appeal of the end of year 2017-2018 rating in October

2018 with the DOE Office of Appeals and Review.

        45.       On January 26, 2019, Dr. Applewhite filed a formal Special Education Complaint

with the New York State Education Department (“NYSED”). In retaliation, Principal Beecher

observed her and gave her an ineffective rating on an observation conducted on January 30, 2019.

        46.       On February 11, 2019, an arbitrator issued an additional ruling regarding the May

30, 2018 observation, ordering Principal Beecher and the NYCDOE to recalculate her overall

rating for the 2017-2018 school term. The NYCDOE and Principal Beecher failed to comply with

the Arbitrator’s ruling and used the observations that were supposed to be removed based on her

appeal decision, which subsequently resulted in the Ineffective rating being falsely sustained on

April 12, 2019.




                                                                                                    11
        47.     In February 2019, NYSED eventually substantiated part of Dr. Applewhite’s

special education complaints alleged in the NYSED complaint she filed in September 2018.

        48.     On April 16, 2019, NYSED gave NYCDOE a seven count Citation substantiating

7 out of 11 allegations Dr. Applewhite reported related to violation of New York State education

laws 200.6 (a)(2), 200.4(e)(7), 200.6 (f)(3), 200.6 (g)(2), regarding testing modules, ICT teacher

services, SETTS services, ESL services, among other things.

        49.     On May 5, 2019, Dr. Applewhite eventually was removed from being the UFT

chapter leader by UFT leadership, including by UFT District Representative Mary Wade and UFT

Borough Representative Elizabeth Perez, after she reported union officials’ misconduct in the

handling of grievances she filed against Principal Beecher at PS 3 and continued violation of her

due process rights as a UFT member and union official. Dr. Applewhite wrote an email to UFT

President Michael Mulgrew about the mishandling of her appeal hearing and the misrepresentation

she received in terms of her Article 23 special Harassment Complaint. Dr. Applewhite denounced

the decision and wrote a scathing rebuttal regarding the NYCDOE Representative’s biased

decision since he chose to ignore the factual information presented to him specifically regarding

health and safety violations at PS 3 and violations of special education federal mandates to the

Superintendent, Chancellor, and NYSED.



                             JAMILLAH SALAHUDDIN

        50.     Plaintiff Salahuddin began her employment with New York City Board of

Education (now NYCDOE) in 1990 as a substitute paraprofessional for Community School

District 75 assisting special education teachers with special needs students in various schools. In

1991, Ms. Salahuddin applied for a teaching certificate and became a substitute teacher teaching

in different community school districts for two years. In September 1992, she was nominated and

worked at PS 137 teaching grades pre-kindergarten (“Pre-K”), three, four, and reading, in District




                                                                                                 12
23. Ms. Salahuddin also voluntarily tutored students for free on Saturdays at the Brooklyn Public

Library. In February 1998, Ms. Salahuddin transferred to PS/IS 35 as a staff developer, reading

specialist, and testing coordinator, in District 16.

        51.       In September 2004, Ms. Salahuddin transferred to PS 202 where she has served

in different positions, in District 19 in Brooklyn. She has taught grades 3k, Pre-K, K, 1, and 5th

grade. Furthermore, she was a SAVE Room Teacher at the school.

        52.       Ms. Salahuddin is of Muslim creed/religion, and suffers from a disability related

to an arthritic knee condition exacerbated due to an injury, and a stress/anxiety disability.

        53.       From September 2004 until June 2017, she received Satisfactory and Effective

ratings each year under several different principals.

        54.       Ms. Salahuddin has engaged in advocacy on behalf of teachers, including raising

issues of mayoral control and criticism of DOE Chancellors, by making statements in newspapers

and organizing protests against the District and DOE.

                                  2017-18 School Year

        55.       During the 2017-2018 school year, Ms. Salahuddin was elected as the UFT

delegate at PS 202. She was UFT delegate from 2012 to 2018 for two consecutive three-year

terms. She ran for UFT chapter leader in May 2018.

        56.       Ms. Salahuddin was assigned to teach first grade for the 2017-2018 school year.

        57.       On or about September 11, 2017, Ms. Salahuddin requested teachers’ guides,

including additional staffing, classroom materials, technology, and books, from the school

administration.

        58.       On September 14, 2017, AP Natasha Radix came in to observe her classroom and

gave her positive feedback on a written snapshot later that day including positive “grows” and

“glows”.




                                                                                                 13
        59.     From October 2017 to June 2018, parents, students, and teachers complained to

Principal James, AP Radix, AP Vosges, the UFT Chapter Leader, and Ms. Salahuddin as the UFT

delegate, about special education noncompliance, behavioral/health/mental services, safety issues,

and lack of technology and resources at the school.

        60.     In early October 2017, Ms. Salahuddin filed multiple incident reports with Dean

Stuart Daniels about safety issues at the school concerning her students. Her complaints went

unaddressed.

        61.     On November 20, 2017, Ms. Salahuddin sent a rebuttal to AP Vosges and AP

Radix protesting an observation she received, dated October 25, 2017, depicting unsafe behaviors

of four students, and reporting the needs of special education services, resources, technology,

books, staffing, anti-bullying resources, and curriculum.

        62.     On the same day, AP Radix summoned Ms. Salahuddin to sit in a special

education class during 7th period and after school to emulate her behavior modification system,

with two paraprofessionals, twelve students, resources, technology, and support from

administration. On December 18, 2017, Principal James called Ms. Salahuddin to his office for a

“plenary” meeting to discuss letters she had sent to UFT President Michael Mulgrew and former

Chancellor Farina. At this meeting, Principal James promised her technology, books, resources,

special education services, and the removal of one student from her class. Ms. Salahuddin’s letter

complained about the lack of special education services, mental and behavioral health services,

resources, supplies, anti-bullying curriculum, staffing, ICT class formation, and technology for

her class.

        63.     On December 20, 2017, at an emergency School Leadership Team (“SLT”)

meeting to appoint Principal James as principal of the school, Ms. Salahuddin informed

Superintendent Thomas McBryde in person about the escalating incidents at the school and the

dire need of services and resources for students with special needs, behavioral health issues, and




                                                                                                14
mental disabilities. Superintendent McBryde heard the commotion from her classroom, with two

assistant principals and one dean monitoring her class while she was at the SLT meeting in the

library.

           64.     In December 2017, Ms. Salahuddin verbally reported that AP Radix and AP

Vosges committed corporal punishment towards students to Principal James on separate occasions

in writing. Ms. Salahuddin received no response from Principal James regarding these reports

against the APs.

           65.     On January 17, 2018, Ms. Salahuddin spoke in front of a public District 19

Community Education Council (“CEC”) meeting and reported issues at her school, including that

she was not getting assistance at the school for her special education students and her students who

were bullied by other students.

           66.     In retaliation for speaking up at this CEC meeting, Principal James gave her a

poorly rated observation report dated January 31, 2018. She also received three disciplinary

notices on the same day on January 31, 2018.

           67.     On February 1, 2018, Assistant Principal Richards entered Ms. Salahuddin’s

classroom to do a cell phone recording of her class without her consent.

           68.     On February 2, 2018, Ms. Salahuddin contacted Chancellor Farina by email

reporting misconduct of Principal James and his administration.         Chancellor Farina did not

respond to the letter.

           69.     On or about February 7, 2018, Principal James pulled 5 students out of her class

to question them and accused her of saying things in Arabic to the students, accusing her of

imposing her religious beliefs on them. Principal James later used this accusation to create a false

record and to send Ms. Salahuddin for an involuntary medical competency evaluation with DOE

Medical, eventually scheduled for April 11, 2018. She eventually was cleared by DOE Medical




                                                                                                  15
psychologist Dr. Garner on April 11, 2018. Principal James summoned her Arabic students and

two other Muslims in third grade to interrogate them during this period.

          70.      On February 8, 2018, school reading coaches Ms. Murat and Ms. Johnson, as well

as AP Radix, observed Ms. Salahuddin for guided reading, fully aware it was the anniversary of

her son’s death.

          71.      On February 9, 2018, Principal James requested anecdotal records from four of

Ms. Salahuddin’s special needs students who were not getting their mandated services. Principal

James falsely and inappropriately changed the IEPs of these students.

          72.      On February 26, 2018, Principal James accused her in an email of not using a

professional tone in writing rebuttals to his accusations regarding special education noncompliance

issues. Principal James never addressed her ADA/IDEA noncompliance claims, and illegally

changed the students’ IEPs to take away their ICT services.

          73.      On February 26, 2018, Ms. Salahuddin again contacted Chancellor Farina and her

Superintendent McBryde by email reporting additional misconduct of Principal James and his

administration.

          74.      On February 27, 2018, Principal James mandated Ms. Salahuddin to attend a UFT

classroom management professional development course.

          75.      On March 1, 2018, Principal James observed Ms. Salahuddin and issued her an

observation report on April 17, 2018, which included six ineffective ratings and one developing

rating.

          76.      On March 8, 2018, Ms. Salahuddin was notified by her UFT District

representative Vicki Buccellatto that her January 2018 informal observation would be removed

because she won her APPR grievance. The next day, on March 9, 2018, Principal James returned

to observe her. Ms. Salahuddin’s support teacher actually was teaching the class but Principal




                                                                                                 16
James gave Ms. Salahuddin an overall ineffective rating on the observation, even though the

reading teacher was modeling best practices during this observation, not Ms. Salahuddin.

         77.    The same week, AP Vosges and AP Radix came in to observe Ms. Salahuddin,

but no special needs mental health services were brought in for her students. Ms. Salahuddin was

only given temporary support with a substitute extra teacher for a few periods which was short

lived.

         78.    During the week of March 26, 2018, Ms. Salahuddin was issued three 48-hour

disciplinary notices by her administration.

         79.    On March 28, 2018, Principal James entered Ms. Salahuddin’s classroom to

observe a math lesson and left immediately when some of her students in the class started fighting.

Principal James failed to intervene, modeling avoidance and redirection instead.

         80.    On March 29, 2018, UFT Chapter leader Allison Shepherd and Ms. Salahuddin

attended a disciplinary meeting with Principal James to answer disciplinary charges and

unprofessional misconduct claims.

         81.    On April 10, 2018, Principal James gave Ms. Salahuddin another disciplinary

letter for an issue regarding classroom management.

         82.    On April 10, 2018, Principal James and Superintendent McBryde sent Ms.

Salahuddin to an involuntary medical examination with the NYCDOE Medical Bureau, which she

attended on April 11, 2018, after which she was immediately found fit to work by DOE

psychologist Dr. Garner.

         83.    On April 16, 2018, AP Vosges notified Ms. Salahuddin that she was assigned and

scheduled to score ELA examinations with insufficient notice, knowing running records and

bulletin boards were due the week of April 17, 2018.

         84.    On April 10, 2018, April 16, 2018, and April 18, 2018, Ms. Salahuddin sent emails

to Servina Lovell, Roger Platt, Gail Adman, Lindsey Harr, Scott Bloom, Donavan Lauther,




                                                                                                 17
Kenyetta Reid, and Respect for All regarding volatile incidents, unmet special education services

and behavior/mental health issues at the school.

        85.      On April 25, 2018, Principal James excluded a teacher Ms. Bedneau’s class and

Ms. Salahuddin’s class from the school Quality Review by sending them out of the building that

day on a class trip. The Quality Reviewer was at the school that day to interview teachers. Ms.

Salahuddin did not have human resources support to help students struggling with social and

emotional issues during the trip.

        86.      On April 28, 2018, AP Vosges gave Ms. Salahuddin a disciplinary letter falsely

accusing her of safety and security issues in her classroom that allegedly happened in January

2018.

        87.      On May 8, 2018, Ms. Salahuddin was removed from her first grade class and was

made a substitute teacher throughout the building and was assigned to teach classes out of license.

        88.      On May 9, 2018, Ms. Salahuddin filed a grievance about being removed from the

first grade class. As a settlement of this grievance, Ms. Salahuddin was given a reading assignment

for the rest of the school year. Because of an irregular schedule, this impacted her Ramadan

religious fasting observance by having to rotate throughout the school.

        89.      On May 12, 2018, the reading teacher Ms. Stribling assigned to take over Ms.

Salahuddin’s class received additional laptops, resources, additional staff, school supplies, and

special education services, which Ms. Salahuddin had not previously received when she was

assigned to the class.

        90.      On May 14, 2018, three teachers were assigned to Ms. Stribling’s class to support

her.

        91.      On June 18, 2018, AP Vosges observed Ms. Salahuddin while in a reading coach

position and gave her an observation report which included 9 Effectives and 2 Developings.




                                                                                                 18
           92.    In June 2018, Ms. Salahuddin received a Developing rating overall for the 2018-

19 school year, but through the UFT grievance process, the overall rating eventually was changed

to Effective overall on February 1, 2019.

           93.    AP Radix was demoted to a teacher and went to another district at the end of the

2017-18 school year. AP Vosges was transferred to a neighboring school and was replaced by

Ms. Murat who became the new assistant principal at the school.

           94.    On August 13, 2018, Ms. Salahuddin filed an EEOC charge alleging religious

discrimination.

                                  2018-2019 School Year

           95.    In the 2018-2019 school year, Ms. Salahuddin was denied her teaching

preferences by school administration and was assigned an ICT pre-Kindergarten class.

           96.    Beginning in September 2017 and continuing throughout June 2019, Principal

James allowed her colleague, Mr. Daniels, to report to work with no lesson plans and gave him

effective and satisfactory ratings, in contrast to Ms. Salahuddin.

           97.    Beginning in September 2018 and continuing through June 2019, Principal James

refused to give Ms. Salahuddin a key to her classroom closet to disinfect the classroom after

removing deceased vermin that the custodian staff had not removed. On September 4, 2018,

Principal James excluded Ms. Salahuddin from an email regarding the change of time for Pre-K

classes.

           98.    On September 5, 2018, Ms. Salahuddin received a disciplinary letter, the first she

received from Principal James regarding cell phone usage during instruction.

           99.    On September 14, 2018, Principal James excluded Ms. Salahuddin from early

childhood group emails (3K-preK).

           100.   On October 18, 2018, Ms. Salahuddin filed an OEO complaint alleging religious

discrimination with the DOE OEO office. No action was taken on the complaint by OEO.




                                                                                                  19
        101.    Ms. Salahuddin requested whistleblower protection and filed a complaint with the

Public Advocate on October 19, 2018 and a complaint with the Office of the Comptroller on

October 22, 2018.

        102.    Beginning on October 25, 2018, Principal James failed to provide a special

education teacher for Ms. Salahuddin’s ICT Pre-K class.

        103.    On November 18, 2018, Ms. Salahuddin spoke about special needs, lack of

curriculum articles, and violence at her school in an article in the Chief Leader newspaper.

        104.    On January 18, 2019, Ms. Finney, special investigator from OSI, investigated and

interviewed the school staff and Ms. Salahuddin concerning a harassment complaint that Ms.

Salahuddin had filed against Principal James.

        105.    On February 1, 2019, immediately after attending Ms. Salahuddin’s Step three

grievance at 100 Gold Street, Principal James scheduled a pre-observation with Assistant Principal

Murat and Ms. Salahuddin. He violated the Memorandum of Agreement between the UFT and

NYCDOE by conducting a pre-observation with her without lesson plans nor specifics, other than

directives stating Principal James was to observe her on February 6, 2019.

        106.    The same day, on February 1, 2019, Ms. Salahuddin received a 48-hour notice for

leaving the building on February 1, 2019.

        107.    On February 5, 2019, Ms. Salahuddin reported Principal James via email to the

UFT, NYCDOE, NYSED, USDOJ, OCR, EEOC, Mayor De Blasio, OEO, OSI, SCI, the Public

Advocate, and the Comptroller, regarding special education violations, harassment, retaliation,

discrimination, and the deprivation of services, technology, and resources at the school.

        108.    Principal James notified Ms. Salahuddin he was observing her on the anniversary

date of the death of her oldest son, February 8, 2019, knowing the previous school year, former

Assistant Principal Radix, Assistant Principal Murat, and reading coach Ms. Johnson observed her

on the same day last school year on February 8, 2018.




                                                                                                20
        109.    In February 2019, Ms. Salahuddin filed special education complaints against

Principal James through her UFT union and with the NYSED Special Education office. Principal

James was eventually found guilty of 4 of 6 of these special education complaints in May 2019.

        110.    In retaliation for filing these special education complaints, Ms. Salahuddin was

observed by school administration on February 15, 2019 and was rated Unsatisfactory in every

category.

        111.    On March 11, 2019, while Ms. Salahuddin stayed late disinfecting, cleaning,

organizing, and removing ongoing vermin issues in her classroom in preparation for an Early

Childhood Environment Rating Scale (“ECERS”) visit, she tripped and fell on an uneven sidewalk,

and sustained injuries. The next day, Principal James reprimanded Ms. Salahuddin for staying late

and stated teachers needed to get permission to stay late.

        112.    After returning from Spring break in April 2019, Principal James retaliated

against Ms. Salahuddin after the special education complaint findings and questioned her about

not being at her assignment, knowing her colleagues Ms. Quinones-Clark and Ms. Shepherd in her

ICT class left their class to use the restrooms and were allowed to leave their students with

paraprofessionals. In April 2019, after Superintendent McBryde and Principal James walked past

her in a vacant room shared by the nurse, Principal James demanded that she remove all personal

belongings from the after-school room, only to assign rooms to three educational assistants without

a licensed teacher.

        113.    In April 2019, for Teachers’ Appreciation Week, Principal James ordered

customized jerseys for every staff member and gave certificates to all the staff except Plaintiff.

        114.    On June 25, 2019, Principal James gave Ms. Salahuddin a false disciplinary letter

for the February 1, 2019 incident for leaving the building to attend a hearing.

        115.    On the same date, Principal James gave Ms. Salahuddin a false disciplinary letter

for incidents on March 21 and March 28, 2019, regarding allegedly abandoning her classroom.




                                                                                                     21
        116.    Ms. Salahuddin received an Unsatisfactory overall rating in June 2019 for the

2018-2019 school year.

        117.    On July 17, 2019, Ms. Salahuddin filed a new EEOC charge based on disability

and religion, and retaliation against her for advocating for various special education issues at the

school during the 2017-2018 and 2018-2019 school years.

        118.    Ms. Salahuddin also lost per session opportunities for summer school in the 2018-

2019 school year with the Unsatisfactory annual rating.

        119.    In July and August 2019, Ms. Salahuddin reported vermin and roach infestation

to NYCDOE, DOH, UFT, and NYSED.

                                 2019-2020 School Year

        120.    Since the 2019-2020 school year, Ms. Salahuddin has been assigned a 3-K class.

        121.    On August 26, 27, and 28, 2019, Ms. Salahuddin noticed the closets were not

cleared or cleaned for the pilot 3k program, and filed a complaint with the New York State

Department of Health regarding the vermin and roaches.

        122.    On August 28, 2019, Principal James refused to introduce the new staff members

to Ms. Salahuddin.

        123.    On September 3 and 4, 2019, the majority of the staff at the school that Ms.

Salahuddin mentioned in her EEOC, OCR, NYSED, and DOH complaints refused to speak to

her. Principal James acknowledged progress for her colleagues’ standardized test scores but

refused to acknowledge her ECERS passing scores.

        124.    From the beginning of the 2019-2020 school year, Ms. Salahuddin reported to

NYCDOE officials and union representatives that Principal James failed to provide her with

instructional materials as well as NYC Department of Health mandated health and safety

equipment/supplies, including ADA regulated age appropriate lavatory seats for students that were

toddlers between the ages of 2.5-3 years old.




                                                                                                  22
        125.    In September 2019, Ms. Salahuddin requested a female paraprofessional for her

classroom and an ADA accommodation because of a March 2019 injury. Ms. Salahuddin verbally

asked school administration for these accommodations, but was denied.

        126.    On September 20, 2019, Principal James and AP Richards accused Ms.

Salahuddin of trying to report a violent incident regarding her three year old student in the Online

Occurrence Reporting System after he instructed the entire staff to report all incidents. On

September 24, 2019, Ms. Salahuddin received a 48-hour notice from the school secretary regarding

the incident.

        127.    On September 25, 2019, Principal James falsely accused Ms. Salahuddin of

violating the FERPA law by calling a student autistic and disseminating a child’s name, even

though the parent coordinator Ms. Letang admitted doing so rather than her.

        128.    On September 28, 2019, UFT District Representative Vicki Buccellato and Ms.

Salahuddin met with Principal James about professional misconduct allegations against her.

        129.    On October 4, 2019, Ms. Salahuddin received a letter requesting a Step 1

grievance, knowing that both she and Principal James received a Step 2 grievance date scheduled

for October 23, 2019 because Principal James failed to respond to the Step 1 grievance.

        130.    On October 7, 2019, Ms. Salahuddin received a 48-hour notice scheduled for

11:30 am despite Principal James knowing she was teaching during the time.

        131.    On October 16, 2019, at a disciplinary meeting, Principal James accused Ms.

Salahuddin of violating his instructions by forwarding his email to Chancellor Richard Carranza

and an OSI investigator from the DOE, Ms. Finney. Principal James demanded at future

disciplinary meetings, he will no longer accept written responses from her, and only verbal replies

will be acknowledged from her.

        132.    On October 21, 2019, Principal James was notified via email and then via letter

on October 22, 2019, about Ms. Salahuddin’s grievance hearing scheduled for October 23, 2019




                                                                                                  23
at noon at 100 Gold Street in lower Manhattan. However, Principal James interfered with the

grievance process by taking away her prep period that day and denied her traveling time from the

school to 100 Gold Street, forcing her to pay $68.00 for an Uber. On November 6 and November

7, 2019, Principal James denied her access to her personnel file and previous preference sheets.

        133.    On January 7, 2020, Ms. Cole, the pupil accountant secretary, informed Ms.

Salahuddin that Principal James did not approve her furniture request for classes 3K2, but

approved her colleagues’ supply list.

        134.    After Principal James refused to approve Ms. Salahuddin’s order, on Saturday,

January 18, 2020, Ms. Salahuddin ordered two water/sand tables and additional toileting items for

her class with her own personal funds.

        135.    On January 29, 2020, Principal James had a custodial engineer hauled a

dilapidated and frayed substandard bookcase from the basement into her classroom, and a few

days later he sent another frayed bookcase for Ms. Salahuddin’s students to use.

        136.    On February 13, 2020, AP Richards gave Ms. Salahuddin a poorly rated

observation in January 2020, using the wrong rating rubric for 3K teaching.

        137.    On February 24, 2020, after Ms. Salahuddin had verbally requested on September

6, 2019, a reasonable accommodation for an additional paraprofessional for her classroom, Ms.

Salahuddin formally renewed her request in writing. Principal James ignored both these verbal

and written requests for this disability-based accommodation.

        138.    From March 17 to March 19, 2020, Principal James excluded Ms. Salahuddin

from schoolwide emails shortly before the pandemic.

        139.    On March 24, 2020, Ms. Salahuddin emailed administration that Microsoft Teams

was preventing her from entering six students to Microsoft Teams because their names were not

registered on Microsoft Teams. This forced Plaintiff to use Google Classroom as her Learning

Management System. Principal James issued a disciplinary letter to Ms. Salahuddin’s file for not




                                                                                                   24
showing evidence of usage of Microsoft Teams. On March 25, 2020 and April 2, 2020, during

meetings, Principal James muted her volume, arbitrarily removed her from the meetings, and

refused her request to rejoin the mandated staff development meeting via Zoom.

        140.     On April 18, 2020, Principal James demanded classroom visitation to her class

via Microsoft Teams, knowing all of her students were not populated on his Learning Management

System (LMS), but allowed other colleagues to use Class Dojo and cell phone as an LMS to visit

their classes.

        141.     On May 18, 2020, Principal James requested Ms. Salahuddin to migrate all of her

computer files from Google classroom to Microsoft teams, even though other teachers at the school

were not similarly asked to migrate their platforms. Principal James requested her to do this during

her holiday of Ramadan.

        142.     On June 1, 2020, Principal James demanded that Ms. Salahuddin cease all Public

Broadcasting System (Channel 13) partnerships via email.

        143.     On June 3, 2020, Principal James prevented Ms. Salahuddin from participating in

staff development by booting and removing Plaintiff from a meeting for two hours.

        144.     On June 12, 2020, Ms. Salahuddin was summoned to a disciplinary hearing in

which she was accused of not completing the Professional Development survey.

        145.     On June 16, 2020, Principal James requested only from Ms. Salahuddin evidence

of interactions with students/families on Microsoft Teams from May 20, 2020, evidence of

feedback to students/families, evidence of mastery/feedback of tasks from the week of June 8,

2020, and evidence of asynchronous or synchronous daily assignments or interactions on

Microsoft teams.

        146.     On June 17, 2020, Ms. Salahuddin received a summons to a disciplinary hearing

in which she was accused of not migrating her files from Google Classroom and Class Dojo to

Microsoft Teams, although she never left Microsoft Teams.




                                                                                                  25
        147.    On June 22, 2020, Principal James denied Ms. Salahuddin a Step 1 reorganization

grievance regarding her preference being denied three consecutive years.

        148.    On June 26, 2020, Principal James gave Ms. Salahuddin two disciplinary letters

relating to her remote teaching on Microsoft teams on June 16, 2020, and improper use of

PowerPoint on June 5, 2020.

        149.    Ms. Salahuddin was not given an annual rating for the 2019-2020 school year due

to the pandemic.

                                 2020-2021 School Year

        150.    For the 2020-2021 school year, Ms. Salahuddin has qualified for remote teaching

reasonable accommodations due to her medical conditions, and has taught 3-K.

        151.    On September 8, 2020, Principal James verbally stated at a zoom staff meeting to

her and other staff that “[he] was not dealing with UFT nonsense this year”, which was clearly

directed at Ms. Salahuddin.

        152.    On September 14 and 15, 2020, per Principal James’ directive, Ms. Salahuddin

was forced to duplicate a two-day iLearn training she did during the summer.

        153.    Principal James illegally assigned Ms. Salahuddin a new additional grade (both

3-K and Pre-K) for 2020-21 school year and forced her to upload the Pre-K lesson plans, activities,

google slides, and assignments for September 2020 to November 2020. Principal James has been

cyberstalking her by listening on mute with his camera off while she has been working remotely

from home On October 5, 2020, Ms. Salahuddin was falsely accused of disseminating personal

information about an iLearnNYC staff member, even though the parent coordinator, Ms. Letang,

disclosed the information, and Ms. Letang did not receive a disciplinary letter to file.

        154.    On October 7, 2020, Principal James requested Ms. Salahuddin not contact

DOITT and other organizations, and was falsely accused of insubordination. On the same day,




                                                                                                 26
Principal James also directed Ms. Salahuddin not to collaborate with her peers during collaboration

period and grade inquiry meetings.

        155.    On October 8, 2020, Principal James sent Ms. Salahuddin an email demanding

that she cease all emails to DOE leadership including his supervisors, Chancellor Carranza and

Deputy Chancellor Conyers.

        156.    On October 15, 2020, Principal James held a disciplinary meeting against her

because she contacted Chancellor Carranza, Deputy Chancellor Conyers, UFT President Mulgrew,

EEOC, UFT District Representative Vicki Buccellato, and the US DOE OCR for intervention and

assistance.

        157.    On October 29, 2020, Principal James denied Ms. Salahuddin’s students an

opportunity to showcase pockets of excellence by demanding her in writing not to represent the

school nor invite her students on “Let us Learn at Home” to the Public Broadcasting System.

        158.    On October 30, 2020, Principal James denied Ms. Salahuddin’s student a free and

affordable education by refusing to release her at 8:30 am for a meeting, causing her student to

wait in the zoom lobby for her while Ms. Salahuddin attended her disciplinary meeting.

        159.    On November 2, 2020, Principal James threatened disciplinary charges against

Ms. Salahuddin after she contacted Chancellor Carranza and other pertinent entities regarding

Principal James’ behaviors.

        160.    On November 12, 2020, Principal James denied Ms. Salahuddin’s students free

welcome kits from LINC (Literacy Inc, an outside literacy organization) by not responding to her

request to schedule a date to give her students the gifts from LINC. As a result, LINC did not

contact the school that year.

        161.    On November 25, 2020, Ms. Salahuddin was improperly observed by AP

Richards using the Early Learning Outcomes Framework (ELOF) instead of the Early Framework

of Quality (EFQ) more appropriate to evaluate teachers.




                                                                                                 27
        162.     On December 11, 2020, Ms. Salahuddin sent a rebuttal to AP Richards regarding

the November 25, 2020 observation and requested English Language Learners/English New

Learners, a bilingual teacher, and a paraprofessional for in class assistance, as this was required

special education services for all grades.

        163.     On December 14, 2020, Principal James reprimanded Ms. Salahuddin because she

notified both administrators Principal James and Assistant Principal Richards in an email that they

scheduled a video conference at the same time and date.

        164.     On December 18, 2020, Principal James wrongfully accused Ms. Salahuddin of

disseminating emails to entities with students’ information (even though the pictures were

blocked) without the NYCDOE release form signed by parents when making her complaint with

the UFT.

        165.     On the same day, Ms. Salahuddin emailed AP Richards and Principal James

requesting ENL services for her student after AP Richards wrote an observation criticizing her

interaction with a non-English speaking student.

        166.     On January 4, 2021, AP Richards wrongfully accused Ms. Salahuddin of ordering

an ASQ-3 screening test, and Principal James questioned Ms. Salahuddin who authorized her to

contact the Division of Early Childhood Education (DECE) and order screenings for students

entering 3K.

        167.     On January 5, 2021, after Ms. Salahuddin clarified misinformation surrounding

the abundance of emails regarding the ASQ-3 screening test, Principal James demanded that she

not contact DECE and, on January 8, 2021, for her colleagues to disregard her email. Later that

day, Ms. Salahuddin spoke with NYCDOE OEO Officer, Ms. Caroline Faughn, to discuss the five

complaints she filed against Principal James from 2018 to 2020 which the OEO refused to act

upon. On January 11, 2021, Ms. Salahuddin received a summons to report to a disciplinary




                                                                                                 28
meeting on January 12, 2021 accusing her of being unprofessional in the letter dated January 8,

2021.

        168.    On January 14, 2021, Ms. Salahuddin received a communication from NYCDOE

OEO dismissing her complaints and advising her that certain incidents were forwarded to

Superintendent McBryde.

        169.    On January 15, 2021, Principal James demanded that Ms. Salahuddin forward her

weekly logs on his form by 3pm. Principal James made these demands only to her while other

staff members stopped forwarding weekly logs.

        170.    On January 25, 2021, Principal James was forced to assign an educational

assistant to Ms. Salahuddin’s 3-K class after attending a Step 2 grievance, and the

paraprofessional, Ms. Torres was home on remote without an assignment from October 2020 to

present. Furthermore, AP Richards denied her request to add her paraprofessional on her iLearn

page although other paraprofessionals had access to iLearn.

        171.    On January 27, 2021, Principal James gave Ms. Salahuddin a disciplinary letter

related to her email referenced above on January 8, 2021, alleging it was unprofessional.

        172.    On January 29, 2021, Principal James gave Ms. Salahuddin another disciplinary

letter related to an email she sent to higher up administrators on October 28, 2020 regarding PBS,

alleging insubordination.

        173.    On February 1 and 2, 2021, Principal James failed to provide her newly assigned

bilingual educational assistant Ms. Torres with a computer, making Ms. Salahuddin duplicate work

and continue to conduct the duties of a remote paraprofessional.

        174.    On February 2, 2021, Ms. Salahuddin attended a Step 1 grievance regarding

Principal James’ refusal to assign an educational assistant to her class from September 16, 2020

to January 25, 2021 and Principal James blocking her from mandated teacher collaboration with

her peers.




                                                                                                29
        175.    On February 5, 2021, Principal James falsely accused Ms. Salahuddin of

submitting blank mandated office hour logs, even though she actually completed them. Other

teachers were not disciplined for not completing these logs.

        176.    On February 9, 2021, Ms. Salahuddin attended a district level operational issues

grievance meeting, in which she requested compensation for not having a mandated

paraprofessional from September 16, 2020 to January 25, 2021, in her classroom.

        177.    On February 11, 2021, Ms. Salahuddin noticed attendance tampering in her

classes by administration and reported the attendance tampering to Chancellor Carranza.

        178.    On February 25, 2021, Principal James sent Ms. Salahuddin an email accusing

her of submitting daily attendance after 9:30 am although Principal James knew the attendance

team made the errors. Later that day, Principal James excluded Ms. Salahuddin from a schoolwide

email regarding Parent Teachers conferences.

        179.    On February 26, 2021, Principal James directed Ms. Salahuddin to cease

forwarding her daily attendance to the attendance committee and concluded that the attendance

team and him would be monitoring her attendance.

        180.    On March 10, 2021, Principal James caused Ms. Salahuddin to lose per session

pay when he falsely gave her an unsatisfactory rating for the 2018-2019 school year.

        181.    On March 12, 2021, Ms. Salahuddin was the only teacher who received excessive

conferences with Principal James; two emails summoning her to pre-observation and a one-to-one

meeting.

        182.    On March 15, 2021, Ms. Salahuddin’s request for union representation at several

meetings with school administration was denied.

        183.    On March 16, 2021, Ms. Salahuddin and Principal James met for a one-to-one

meeting in which Principal James dominated the conversation and denied her request to send




                                                                                              30
responses via chat, email, or writing. Later that day, Ms. Salahuddin received a disciplinary

hearing notice falsely accusing her of being insubordinate.

        184.    On March 22, 2021, Ms. Salahuddin took the initiative to send a request for the

Zoom link to be forwarded to her to meet for her pre-observation. Principal James did not request

lesson plans, did not offer guidance, and did not have a Teacher Improvement Plan for her, even

after she received an Unsatisfactory rating in the previous school year. Principal James demanded

that all her students attend the session at 9:30 a.m. and submit her lesson plans on Friday, March

26, 2021, knowing early childhood students can have asynchronous and synchronous instructions.

        185.    On March 23, 2021, Principal James forwarded the link for Ms. Salahuddin’s

disciplinary meeting late and refused to include her on the schoolwide email regarding an obituary

notice about her colleague.

        186.    On March 23, 2021, Ms. Salahuddin emailed NYC Chancellor Meisha Ross

Porter, Deputy Chancellor Conyers, previous Chancellor Carranza, among others, that the school

administration’s harassment, retaliation, intimidation, and discrimination against her was affecting

her health.

        187.    On April 5 and 6, 2021, Ms. Salahuddin received three letters from Principal

James, AP Richards, and Ms. Daisy Morales accusing her of not submitting her daily attendance

on time.

        188.    Ms. Salahuddin has been enrolled in the UFT Peer Intervention Program since

April 5, 2021. She is receiving counseling from the UFT’s PIP program due to undue stress.

        189.    During the week of April 26, 2021, Ms. Salahuddin sent emails to the NYCDOE

disability unit requesting expanded religious and ADA accommodations.

        190.    On April 26, 2021, Principal James demanded all of her students to attend the

observation on May 5, 2021. Again, he did not request lesson plans, provide a Teacher

Improvement Plan, or specify what he was looking for during the observation.




                                                                                                  31
            191.     On April 29, May 2, and May 4, 2021, Ms. Salahuddin requested informal and

   formal expanded reasonable religious and ADA accommodation via the DOE Office of Disability

   Accommodation, the UFT, and Chancellor Porter. On May 5, 2021, Ms. Salahuddin requested

   from Principal James for a reasonable religious accommodation for her May 5, 2021 observation

   to be postponed after Ramadan, which was denied.

            192.     On May 5, 2021, Ms. Salahuddin was observed by Principal James, AP Richards,

   and a substitute paraprofessional Ms. Spencer.

            193.     On May 14, 2021 and May 19, 2021, Ms. Salahuddin requested access to her

   personnel file. AP Richards told her she will see her personnel file on the last week of school.

            194.     Ms. Salahuddin received two right to sue letters dated February 23, 2021, and

   March 9, 2021, from the EEOC, which are annexed hereto as Exhibit A.



                      FIRST CLAIM FOR RELIEF
RETALIATION AGAINST PLAINTIFFS FOR EXERCISING FREEDOM OF SPEECH IN
         VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS
                     (AGAINST ALL DEFENDANTS)

            195.     Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs,

   as if fully set forth herein.

            196.     While acting under color of State Law, Defendants violated Plaintiffs’ First

   Amendment rights by retaliating against them for exercising their freedom of speech as citizens

   with regard to matters of public concern.

            197.     As a proximate result of Defendants’ retaliatory actions against Plaintiffs, they

   have suffered and continue to suffer a loss of monetary damages, humiliation, severe emotional

   distress, mental and physical anguish and suffering, and damage to their professional reputation,

   in an amount to be determined at trial.




                                                                                                        32
                           SECOND CLAIM FOR RELIEF
                         RETALIATION IN VIOLATION OF
                    NEW YORK STATE CIVIL SERVICE LAW § 75-B
                          (AGAINST ALL DEFENDANTS)


           198.     Plaintiffs repeats and realleges the allegations set forth in the preceding

   paragraphs, as if fully set forth herein.

           199.     Plaintiffs reported violations of federal and state law by the school administration,

   thereby engaged in a protected activity as defined in New York Civil Service Law § 75-b(2)(a).

           200.     Defendants had notice that Plaintiffs participated in such protected activities.

           201.     Defendants retaliated against Plaintiffs by engaging in adverse “personnel

   actions” against them as defined by New York Civil Service Law § 75-b(1)(d).

           202.     As a proximate result of Defendants’ retaliatory actions against Plaintiffs, they

   have suffered and continue to suffer a loss of past and future income, monetary damages,

   humiliation, severe emotional distress, mental and physical anguish and suffering, and damage to

   their professional reputation, in an amount to be determined at trial.



                        THIRD CLAIM FOR RELIEF
TITLE VII RELIGIOUS DISCRIMINATION AND RETALIATION AND HOSTILE WORK
                             ENVIRONMENT
                   (FOR SALAHUDDIN AGAINST NYCDOE)

           203.     Plaintiff Salahuddin repeats and realleges each and every allegation contained

   above, inclusive, with the same force and effect as if more fully set forth herein.

           204.     Plaintiff Salahuddin has been discriminated and retaliated against based on her

   Muslim religion and failure to accommodate her religion.

           205.     Plaintiff Salahuddin also has been retaliated against by the District for filing a

   protected discrimination complaint based on her religion.




                                                                                                       33
                     FOURTH CLAIM FOR RELIEF
 ADA DISABILITY DISCRIMINATION AND RETALIATION AND HOSTILE WORK
                          ENVIRONMENT
                 (FOR SALAHUDDIN AGAINST NYCDOE)

           206.    Plaintiff Salahuddin repeats and realleges each and every allegation contained

   above, inclusive, with the same force and effect as if more fully set forth herein.

           207.    Plaintiff Salahuddin has been discriminated and retaliated against based on her

   disability based on work-related anxiety and PTSD and been subject to a hostile work

   environment, including unauthorized disclosure of her protected health information, improper

   requests for fitness to duty, interference with her right to request FMLA leave and denial of

   reinstatement to her position. Her mental health diagnoses are protected activity under the ADA.



                        FIFTH CLAIM FOR RELIEF
DISABILITY DISCRIMINATION UNDER THE FEDERAL REHABILITATION ACT FOR
               ADVOCATING FOR SPECIAL NEEDS STUDENTS
                  (FOR SALAHUDDIN AGAINST NYCDOE)

           208.    Plaintiff Salahuddin repeats and realleges each and every allegation contained

   above, inclusive, with the same force and effect as if more fully set forth herein.

           209.    Plaintiff Salahuddin has been discriminated and retaliated against for advocating

   for the needs of her special education students.

                     SIXTH CLAIM FOR RELIEF
  NYS HUMAN RIGHTS LAW DISABILITY AND RELIGIOUS DISCRIMINATION
            (FOR SALAHUDDIN AGAINST ALL DEFENDANTS)

           210.    Plaintiff Salahuddin repeats and realleges each and every allegation contained

   above, inclusive, with the same force and effect as if more fully set forth herein.

           211.    Plaintiff Salahuddin has been discriminated and retaliated against based on her

   disability based on work-related anxiety and PTSD and been subject to a hostile work

   environment, including unauthorized disclosure of her protected health information, improper




                                                                                                  34
requests for fitness to duty, interference with her right to request FMLA leave and denial of

reinstatement to her position. Her mental health diagnoses are protected activity under the ADA.



                 SEVENTH CLAIM FOR RELIEF
NYC HUMAN RIGHTS LAW DISABILITY AND RELIGIOUS DISCRIMINATION
         (FOR SALAHUDDIN AGAINST ALL DEFENDANTS)



        212.    Plaintiff Salahuddin repeats and realleges each and every allegation contained

above, inclusive, with the same force and effect as if more fully set forth herein.

        213.    Plaintiff Salahuddin has been discriminated and retaliated against based on her

disability based on work-related anxiety and PTSD and been subject to a hostile work

environment, including unauthorized disclosure of her protected health information, improper

requests for fitness to duty, interference with her right to request FMLA leave and denial of

reinstatement to her position. Her mental health diagnoses are protected activity under the ADA.



                                     JURY DEMAND

                         Plaintiffs hereby demand a trial by Jury.



                          PRAYER/DEMAND FOR RELIEF

WHEREFORE, Plaintiffs demand judgment in their favor against Defendants as follows:


        a.      Judgment declaring that Defendants’ acts violated Plaintiffs’ rights as secured by

                federal and state law prohibiting retaliation in employment;

        b.      Enjoining Defendants from any further acts adversely affecting the terms and

                conditions of Plaintiffs’ employment including their compensation and privileges;

        c.      Compensatory damages to compensate Plaintiffs for economic loss, damage to

                name, profession, career and reputation, pain and suffering, emotional distress and



                                                                                                 35
               mental anguish, embarrassment, indignity, and dislocation, in an amount to be

               determined at trial;

         d.    Punitive damages against one or all of the Defendants;

         e.    Statutory attorneys’ fees, interest, costs, and disbursements, and

         f.    For such other and further legal, equitable or other relief as the Court deems just

               and proper.




DATED:   New York, New York
         May 24, 2021


                                GLASS HARLOW & HOGROGIAN LLP
                                85 Broad Street, 16th Floor @ WeWork
                                New York, NY 10004
                                (212) 537-6859

                       By:      ______s/___________________
                                BRYAN GLASS, ESQ.




                                                                                                36
